DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 10 March 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1 and 10 have been amended. Claim 11 has been canceled. Claims 1-5, 8-10, and 12-15, all the claims pending in the application, are rejected. 
This application is being examined by an Examiner different from the previous Examiner. 

Response to Amendment
Applicants have amended independent claims 1 and 10 to recite the features of now canceled claim 11. Applicants contend that the proposed combination of Dyer and Shamir fails to teach or suggest determining a local concentration of at least one of the plurality of biological pigments (BP1 to BPm) in the tissue (3) from the input set (15) of an input pixel (14) in at least one of the input images (10) and assigning the output set (29) to an output pixel (26) depending on the local concentration, as recited in the amended independent claims. However, Applicants have not provided any evidence or rationale as to why these features aren’t taught by the combination of references. 
Although the features of previous claim 11 were not addressed in the previous Office Action, the Examiner submits that the proposed combination of Dyer and Shamir does indeed teach these features, as evidenced by the rejection below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claim 1 recites “such as biological tissue”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20100245765 to Dyer et al. (hereinafter “Dyer”) in view of U.S. Patent Application Publication No. 2008/0157000 to Shamir et al. (hereinafter “Shamir”).
As to independent claim 1, Dyer discloses a medical imaging apparatus (1) for the imaging of a light-sensitive object (2), such as biological tissue (3), the object having a spectral signature (36) ([0026-0038] discloses that Dyer is directed to an opthalmoscope for imaging a patient’s eye), the medical imaging apparatus (1) comprising: a camera (8) for capturing input images (10), the object (2) being represented in the input images by an input set (15) of discrete spectral bands (16) ([0032-0033, 0061, 0064] discloses a camera 102 for capturing the input images irradiated by an infrared light source so that wavelengths outside of this band do not reach the pupil and cause it to constrict), an output interface (20) for transmitting output images (22), wherein, in the output images (22), the object (2) in the visible light range (37) is represented by an output set (29) of discrete spectral bands (30), wherein at least one input-only spectral band (38) in the input set (15) is replaced by at least one output-only spectral band (39) in the output set (29) ([0035-0038] discloses outputting colorized images of the eye by mapping the wavelengths in the infrared band to the visible range), the medical imaging apparatus (1) further comprising: a storage member (54), in which calibration data (56) are stored for mapping the input set (15) to the output set (29), wherein the calibration data (56) include representations of model input data of a plurality of biological pigments (BP1 to BPm) in the input set (15) of discrete spectral bands (16) and representations of model output data of the plurality of biological pigments (BP1 to BPm) in the output set (29) of discrete spectral bands (30) ([0034-0037, 0071-0074] discloses mapping input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc. captured in the infrared band to colors in the visible spectrum to form the output colorized image of the eye; such mapping data is inherently stored in storage; see SD card 226 of Fig. 1), and an image processor (31) for determining an intensity in the at least one output- only spectral band (39) depending on the input set (15) and the calibration data (56) ([0034-0037, 0071-0074] discloses a converter 124 which determines the pixel colors in the output images based on input pixel intensities and the mapping data), wherein the image processor is configured to determine a local concentration of at least one of the plurality of biological pigments (BP1 to BPm) in the tissue (3) from the input set (15) of an input pixel (14) in at least one of the input images (10) and assign the output set (29) to an output pixel (26) depending on the local concentration ([0034-0037, 0071-0074] discloses determining the input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc., such pixel intensities being representative of the pigments in these biological structures; these portions further disclose forming the pixels of the output images by mapping the input pixel intensities to assigned output colors in the visible spectrum); wherein the output set (29) contains a combination of at least a subset of the model output data of the plurality of biological pigments (BP1 to BPm) ([0034-0037, 0071-0074] discloses that the output image comprises a combination of colorized pixels for the various biological structures that have been mapped from the input pixel intensities). 
Dyer discloses that the input images are formed based on measured reflectance at particular wavelengths and that the pixel intensities representing such reflectance are mapped to output wavelengths in the visible range to form a colorized image ([0064-0076]). Thus, Dyer implicitly discloses that the data described above are spectral signatures (i.e., reflectance as a function of wavelength). However, Dyer does not expressly disclose spectral signatures. That is, Dyer does not expressly disclose that the camera is a multispectral camera or that the spectral signature (36) of the object (2) is represented by the input set (15) of discrete spectral bands (16) or that the spectral signature (36) of the object (2) in the visible light range (37) is represented by the output set (29) of discrete spectral bands (30) or that that the calibration data maps model input spectral signatures (58) to model output spectral signatures (60) or that the output set (29) contains a combination of at least a subset of the model output spectral signatures (60) of the plurality of biological pigments (BP1 to BPm). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dyer to represent the images using spectral signatures, to store each input spectral signature and output spectral signature in association with one another in a database, and to reference the database to perform the mapping to create the colorized output images, as taught by Shamir, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the computational load and time required to perform the mapping by storing the output signatures ahead of time. 
As to claim 2, the proposed combination of Dyer and Shamir further teaches an illumination system (40) for illuminating the object (2) with light (42) including an illumination set (44) of spectral bands (46) in which the at least one output- only spectral band (39) is either attenuated in comparison to the remaining spectral bands (30) or not contained ([0027-0037] of Dyer discloses illuminating the eye with infrared radiation and that the output image bands are within the visible range). 
As to claim 3, the proposed combination of Dyer and Shamir further teaches that the at least one input-only spectral band (38) is located in the non-visible light range (18) ([0027-0028] of Dyer discloses that the input range includes infrared). 
As to claim 4, the proposed combination of Dyer and Shamir further teaches that the illumination set (44) contains at least one spectral band (46) in the NIR range ([0027-0028] of Dyer discloses that the illumination source includes near-infrared; [0022] of Shamir discloses the same; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 
As to claim 5, the proposed combination of Dyer and Shamir further teaches that a majority of the spectral bands (16) in the input set (15) is located in the non-visible light range (18) and a majority of the spectral bands (30) in the output set (29) is located in the visible light range (37) ([0027-0037] of Dyer discloses illuminating the eye with infrared radiation and that the output image bands are within the visible range; [0022-0025] of Shamir similarly discloses that the input spectral signatures are in bands outside of the visible range, while the spectral signatures of the output colors are within the visible range). 
As to claim 8, the proposed combination of Dyer and Shamir further teaches a spectral library (56), the spectral library comprising a set of the model output spectral signatures (60) ([0022-0026] of the Shamir discloses a database mapping input spectral signatures in discrete bands to output spectral signatures). 
As to claim 9, the proposed combination of Dyer and Shamir further teaches that at least one of the input set (15) and the illumination set (44) represent light (42) having a wavelength of at least 550 nm and comprising at least one of NIR and IR ([0028] of Dyer discloses that the light source may emit radiation in the range of 800-950 nm in the infrared range). 

As to independent claim 10, Dyer discloses a medical imaging method for imaging a light-sensitive object (2), in particular biological tissue (3) of the eye (4), the object (2) having a spectral signature (36) ([0026-0038] discloses that Dyer is directed to an opthalmoscope for imaging a patient’s eye which inherently has a spectral signature), the method comprising the steps of: acquiring input images (10) in an input set (15) of discrete spectral bands (16) ([0032-0033, 0061, 0064] discloses a camera 102 for capturing the input images irradiated by an infrared light source so that wavelengths outside of this band do not reach the pupil and cause it to constrict), transmitting output images (22) including an output set (29) of discrete spectral bands (30), the output set (29) representing the spectral bands (30) of the output set (29) ([0035-0038] discloses outputting colorized images of the eye by mapping the wavelengths in the infrared band to the visible range), converting the input images (10) to the output images (22) by replacing at least one input-only spectral band (38) in the input set (15) by at least one output-only spectral band (39) in the output set (29) and adapting the intensity in the at least one input-only spectral band (38) to the spectral data using previously stored calibration data (56), wherein the calibration data (56) include representations of model input data of a plurality of biological pigments (BP1 to BPm) in the input set (15) of discrete spectral bands (16) and representations of model output data of the plurality of biological pigments (BP1 to BPm) in the output set (29) of discrete spectral bands (30) ([0034-0037, 0071-0074] discloses mapping input pixel intensities of the biological , and determining a local concentration of at least one of the plurality of biological pigments (BP1 to BPm) in the tissue (3) from the input set (15) of an input pixel (14) in at least one of the input images (10) and assigning the output set (29) to an output pixel (26) depending on the local concentration  ([0034-0037, 0071-0074] discloses determining the input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc., such pixel intensities being representative of the pigments in these biological structures; these portions further disclose forming the pixels of the output images by mapping the input pixel intensities to assigned output colors in the visible spectrum), wherein the output set (29) contains a combination of at least a subset of the model output data of the plurality of biological pigments (BP1 to BPm) ([0034-0037, 0071-0074] discloses that the output image comprises a combination of colorized pixels for the various biological structures that have been mapped from the input pixel intensities). 
Dyer discloses that the input images are formed based on measured reflectance at particular wavelengths and that the pixel intensities representing such reflectance are mapped to output wavelengths in the visible range to form a colorized image ([0064-0076]). Thus, Dyer implicitly discloses that the data described above are spectral signatures (i.e., reflectance as a function of wavelength). However, Dyer does not expressly disclose spectral signatures. That is, Dyer does not expressly disclose that the spectral signature (36) is represented by the output set (29) of discrete spectral bands (30) or that that the calibration data maps model input spectral signatures (58) to model output spectral signatures (60) and is used to adapt the input model output spectral signatures (60) of the plurality of biological pigments (BP1 to BPm). 
	Shamir, like Dyer, is directed to coloring an imaged scene by mapping input spectral information outside the visible spectrum to output colorized spectral information within the visible spectrum (Abstract and [0022]). In particular, Shamir discloses extracting a spectral signature of each pixel in a set of input images by sampling the input images through a plurality of discrete spectral bands, and that each spectral signature is assigned an output color in the visible spectrum in order to output a color image of the captured scene ([0024-0026]). Shamir further discloses that the spectral signatures are defined by the reflectance of the various spectral bands and are therefore determined by the pigments of the subjects in the imaged scene ([0022]). Shamir also discloses that each input spectral signature and associated output color is stored in a database ([0025]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dyer to represent the images using spectral signatures, to store each input spectral signature and output spectral signature in association with one another in a database, and to reference the database to perform the mapping to create the colorized output images, as taught by Shamir, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the computational load and time required to perform the mapping by storing the output signatures ahead of time. 
As to claim 12, the proposed combination of Dyer and Shamir further teaches that the tissue (3) is illuminated in the non-visible light range (18), the at least one input-only spectral band (38) is located in the non-visible light range (18) and the at least one output-only spectral band (39) is located in the visible light range (37) ([0027-0037] of Dyer discloses illuminating the eye with infrared radiation and that the output image bands are within the visible range).
As to claim 13, the proposed combination of Dyer and Shamir further teaches that an illumination of the object (2) in the at least one output-only spectral band (39) is weaker than in the at least one input-only spectral band (38) ([0032-0033, 0061, 0064] of Dyer discloses capturing the input images irradiated by an infrared light source so that wavelengths outside of this band (e.g., in the output visible range bands) do not reach the pupil and cause it to constrict). 
As to claim 14, the proposed combination of Dyer and Shamir further teaches the step of generating the output set (29) from representations of stored model output spectral signatures (60) ([0036-0037] of Dyer discloses mapping input gray scale values to output color values for different eye structures such as blood vessels, optic nerve and fovea; [0022-0025] of Shamir discloses storing the spectral signatures of the output colors in association with input spectral signatures; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 
As to claim 15, the proposed combination of Dyer and Shamir further teaches a non-transitory computer storage media storing a program causing a computer to execute the method according to claim 10 ([0069] of Dyer discloses a processor which performs the disclosed algorithm using software inherently stored in a computer storage media). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M CONNER/Primary Examiner, Art Unit 2663